Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2 and 5-6 have been canceled. Claims 1, 3-4, and 7-12 are pending. Claims 1, 3-4, and 7-12 have been examined. Claims 1, 3-4, and 7-12 have been allowed. 

Allowable Subject Matter
Claims 1, 3-4, and 7-12 allowed. The following is an examiner’s statement of reasons for allowance: 

As per claims 1 and 11, Aoyama et al. and Shi et al. in combination teach establishing a metal interconnection layer capacitance prediction model, comprising:
by executing a Calibre xRC software, extracting capacitance data of metal interconnect layer capacitors of different sizes and establishing a relationship formula between capacitance value and size of the metal interconnect layer capacitors;
by executing a TCAD software, separately extracting relationship data between voltage and capacitance value of the metal interconnect layer capacitors and between temperature and capacitance value of the metal interconnect layer capacitors, and add the relationship data to the relationship formula;
establishing a simulation model in accordance with the relationship formula of capacitance value, size, voltage and temperature; and
acquiring capacitance value of the metal interconnection layer capacitors according to the simulation model,

but Aoyama et al. and Shi et al. either alone or in combination do not teach: 
the relationship formula between capacitance value and size of metal interconnection layer capacitors is
 MOM_cap = j*MOM_area+i, wherein MOM_cap represents capacitance value, MOM_area represents size, and j represents dimensionless coefficient of MOM_area, i represents intercept of the formula,
	in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148